Citation Nr: 0736035	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis of the left foot.

Entitlement to an initial disability rating in excess of 
10 percent for plantar fasciitis of the right foot.

Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

Entitlement to a disability rating in excess of 30 percent 
for sleep apnea, prior to January 17, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
June 1997.

Following an August 2005 decision by the Board of Veterans' 
Appeals (Board) denying the veteran's claims for initial 
disability ratings greater than 10 percent for plantar 
fasciitis of the left foot and the right foot, an initial 
rating greater than 10 percent for a left knee disability, 
and granting an increased disability rating for sleep apnea, 
of 30 percent until January 17, 2002, and 50 percent 
thereafter, the veteran perfected a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an August 2007 Order, the Court granted a joint motion for 
remand filed by both parties to the case, returning the 
appeal to the Board for additional consideration.

In August 2005, the Board also remanded the issue of 
entitlement to an initial disability rating in excess of 
10 percent for an adjustment disorder with depressed mood.

In the interim period, the veteran filed new claims for 
service connection, increased disability ratings, and for a 
total disability rating based upon individual unemployability 
due to service-connected disabilities.  These claims are not 
intertwined with the issues which are the subject of this 
appeal, and are being concurrently addressed by the agency of 
original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

In the joint motion for remand, the parties agreed that 
further consideration is warranted as to whether a disability 
rating greater than 30 percent for sleep apnea prior to 
January 17, 2002, may be warranted.  In particular, the 
parties noted the possibility that there may be information 
showing that the veteran required the use of a Continuous 
Positive Airway Machine (CPAP) while sleeping earlier than 
January 2002.  If so, this usage may support the assignment 
of an earlier effective date for the award of the currently-
assigned 50 percent rating.  Thus, upon remand, VA Prosthetic 
clinic records prior to January 2002 should be obtained.  
Assuming that his CPAP machine was provided by the VA 
(available treatment records support this assumption), 
information in the veteran's VA Prosthetics file should 
confirm the exact date when the veteran began using the 
machine.  IF the veteran's CPAP machine was provided by some 
other agency, the veteran is hereby notified to inform the 
VA, so that these records may be obtained in support of his 
appeal.

In the joint motion for remand, the parties also agreed that 
the VA examination relied upon in the evaluation of the 
veteran's plantar fasciitis was inadequate for rating 
purposes in that the report of the examination did not 
provide information as to functional loss due to repeated use 
over a period or time or any additional impairment related to 
plantar fasciitis during flare-ups.  The examination report 
also did not address the veteran's functional loss due to 
weakness, fatigability, incoordination, or pain upon 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Lastly, the parties to the joint motion for remand agreed 
that further information was needed regarding the effect of 
pain upon use of the veteran's left knee.  DeLuca.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the VA 
Prosthetics records reflecting the 
provision of a CPAP machine to the 
veteran and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedics examination to evaluate the 
functional impairment, including that due 
to pain upon repeated use, weakness, 
fatigability, incoordination, and during 
flare-ups, caused by the veteran's 
plantar fasciitis and by his service-
connected left knee disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The complete rationale for 
all opinions offered should be fully 
explained.

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

